DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application response filed 02/11/2022. 
Claims 1-20 are pending in the instant application.

Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent applications has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Priority

Examiner acknowledges Applicant’s claim to priority benefits of US Patent application 16/678,823 filed 11/8/2019 which is a continuation of 16/161,748 filed 10/16/2018 which is a continuation of 15/226,288 filed 8/2/2016 which is a continuation of US Patent application 14/092,069 filed 9/27/2013.


The following is an examiner’s statement of reasons for allowance:


Sun (US8239911B1) discloses a method of operating a video system. The method includes determining a projected geographic path of a mobile communication device and determining a transfer schedule for reference frames of a video based on the projected geographic path. The method also includes transferring the reference frames of the video based on the transfer schedule for delivery to the mobile communication device over a wireless communication system and transferring update frames of the video for delivery to the mobile communication device over the wireless communication system without regard to the projected geographic path. (see abstract).  

	Yokoyama et. al  (US20100172329A1) discloses a data collection unit collects measurement data that indicates communication quality of uplink and downlink paths between a mobile station and base stations. A candidate evaluation unit evaluates which base station is optimal for uplink, as well as which base station is optimal for downlink, based on the measurement data. A station selection unit determines which link has priority, either uplink or downlink, according to the class of data services that the mobile station uses in radio communication, and selects as a target base station for handover the base station that has been determined as being optimal for the link having priority. (see abstract).  

Navda et al. (US20110317631A1) provides a method scheduling outgoing communication in a mobile device is provided. The method includes receiving a signal quality see abstract).

Curcio et al. (US20120009890A1) discloses a method for providing geo-predictive streaming services may include receiving, at a mobile terminal, an indication of network performance parameters associated with a corresponding time and location of a projected route of the mobile terminal, determining, at the mobile terminal, whether a portion of the projected route corresponds to an outage event with respect to data being streamed to the mobile terminal, and, in response to a determination that the outage event corresponds to the portion of the projected route, causing communication of at least one of a geo-predictive next application data unit and an estimated capacity vector to a streaming server to a streaming server providing the data being streamed to cause a modification to a data transmission rate at which data is to be streamed to the mobile terminal. A corresponding computer program product, system and apparatus are also provided. (see abstract).

Lor et al. (US20100040016A1) discloses a method for wireless network handoff a mobile device scans for candidate wireless networks and authenticates for a access session with discovered networks as soon as the networks are discovered regardless of the presence of a handoff condition. (see abstract).



However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 02/11/2022. Dependent claims 2-10 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 11. Dependent claims 12-16 further limits allowed independent claim 11; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 17. Dependent claims 18-20 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449